DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Cannon et al. (US 6,952,471 B1) discloses “Apparatus and methods for automatically (i.e., without requiring manual user adjustment) reducing gain in one or both acoustic feedback paths of a cordless telephone when the handset and its base unit are operating in close proximity to one another, preventing uncontrolled feedback and audible howling even before it begins. A proximity detection module determines a distance between the handset and its base unit using an appropriate technique, e.g., using RSSI, round trip delay times, and/or GPS measurements. If the distance indicates that the handset is within close proximity to the base unit, appropriate attenuation of the microphone gain and/or speaker volume of the base unit and/or the handset will be implemented. One or more fixed levels of attenuation may be implemented based on a corresponding one or more measured close proximity distances between the handset and its base unit. Thus, the attenuation may result in a muting, a fixed amount of attenuation (e.g., 6 decibels (dB), 12 dB, or other appropriate fixed amount), or may be a variable amount dependent upon a relationship to the distance between the handset and the base unit,” Abstract. Cannon and likewise the other prior art of record fail to disclose or render obvious in particular “a storage controller configured to exercise such control that the identifier and the signal strength are correlated with each other and stored in the storage as a proximity station list; a setter configured to, upon reception of a voice call signal at the second communicator and upon determination that an identifier of a terminal device serving as a sender of the voice call signal is contained in the proximity station list stored in the storage, set a volume upper limit of output sound of the voice call signal depending on the signal strength correlated with the identifier contained in the proximity station list,” as required by independent claim 1, and in particular, “correlating the determined signal strength with the identifier and storing the determined signal strength and the identifier as a proximity station list; upon reception of a voice call signal and upon determination that an identifier of a terminal device serving as a sender of the voice call signal is contained in the proximity station list, setting a volume upper limit of output sound of the voice call signal depending on the signal strength correlated with the identifier contained in the proximity station list,” as required by independent claim 5. Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date to combine the prior art of record in a manner meeting all of the limitations required of independent claims 1 and 5. Claims 1 – 5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652